











SECOND SUPPLEMENTAL INDENTURE




THIS SECOND SUPPLEMENTAL INDENTURE dated as of December 7, 2018, is by and among
Wilmington Trust Company, a Delaware trust company, as Trustee (herein, together
with its successors in interest, the “Trustee”), City Holding Company, a West
Virginia corporation (the “Successor Company”), and Poage Bankshares, Inc., a
Maryland corporation (the “Company”), under the Indenture referred to below.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Trustee, the Company and the Successor Company hereby
agree as follows:


PRELIMINARY STATEMENTS


The Trustee and the Company, as successor by merger to Town Square Financial
Corporation (“Town Square”) are parties to that certain Indenture dated as of
December 22, 2006, as supplemented by that certain First Supplemental Indenture
by and among the Trustee, the Company and Town Square, dated as of March 18,
2014 (the “Indenture”), pursuant to which Town Square issued U.S. $4,124,000.00
of its Fixed/Floating Rate Junior Subordinated Deferrable Interest Debentures
due 2037 (the “Debentures”).


As permitted by the terms of the Indenture, the Company, simultaneously with the
effectiveness of this Second Supplemental Indenture, shall merge (referred to
herein for purposes of Article XI of the Indenture as the “Merger”) with and
into the Successor Company with the Successor Company as the surviving
corporation. The parties hereto are entering into this Second Supplemental
Indenture pursuant to, and in accordance with, Articles IX and XI of the
Indenture.


SECTION 1. Definitions. All capitalized terms used herein that are defined in
the Indenture, either directly or by reference therein, shall have the
respective meanings assigned them in the Indenture except as otherwise provided
herein or unless the context otherwise requires.


SECTION 2. Interpretation.


(a)
In this Second Supplemental Indenture, unless a clear contrary intention
appears:



(i)
the singular number includes the plural number and vice versa;



(ii)
reference to any gender includes the other gender;



(iii)
the words “herein,” “hereof” and “hereunder” and other words of similar import
refer to this Second Supplemental Indenture as a whole and not to any particular
Section or other subdivision;



(iv)
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Second
Supplemental Indenture or the Indenture, and reference to a Person in a
particular capacity excludes such Person in any other capacity or






--------------------------------------------------------------------------------





individually provided that nothing in this clause (iv) is intended to authorize
any assignment not otherwise permitted by this Second Supplemental Indenture or
the Indenture;


(v)
reference to any agreement, document or instrument means such agreement,
document or instrument as amended, supplemented or modified and in effect from
time to time in accordance with the terms thereof and, if applicable, the terms
hereof, as well as any substitution or replacement therefor and reference to any
note includes modifications thereof and any note issued in extension or renewal
thereof or in substitution or replacement therefor;



(vi)
reference to any Section means such Section of this Second Supplemental
Indenture; and



(vii)
the word “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term.



(b)
No provision in this Second Supplemental Indenture shall be interpreted or
construed against any Person because that Person or its legal representative
drafted such provision.



SECTION 3. Assumption of Obligations.


(a)
Pursuant to, and in compliance and accordance with, Section 11.1 and Section
11.2 of the Indenture, the Successor Company hereby expressly assumes the due
and punctual payment of the principal of (and premium, if any) and interest on
all of the Debentures in accordance with their terms, according to their tenor,
and the due and punctual performance and observance of all of the covenants and
conditions of the Indenture to be kept or performed by the Company under the
Indenture.



(b)
Pursuant to, and in compliance and accordance with, Section 11.2 of the
Indenture, the Successor Company succeeds to and is substituted for the Company,
with the same effect as if the Successor Company had originally been named in
the Indenture as the Company.



(c)
The Successor Company also succeeds to and is substituted for the Company with
the same effect as if the Successor Company had originally been named in (i) the
Amended and Restated Declaration of Trust of the Trust, dated as of December 22,
2006 (the “Declaration of Trust”), as Sponsor (as defined in the Declaration of
Trust) and (ii) the Guarantee Agreement, dated as of December 22, 2006 (the
“Guarantee”), as Guarantor (as defined in the Guarantee).



SECTION 4. Representations and Warranties. The Successor Company represents and
warrants that (a) it has all necessary power and authority to execute and
deliver this Second Supplemental Indenture and to perform the Indenture, (b)
that it is the successor of the Company pursuant to the Merger effected in
accordance with applicable law, (c) that it is a corporation organized and
existing under the laws of West Virginia, (d) that both immediately before and
after giving effect to the Merger and this Second Supplemental Indenture, no
Default or Event of Default, and no event which, after notice or lapse





--------------------------------------------------------------------------------





of time or both, would become an Event of Default, has occurred and is
continuing and (e) that this Second Supplemental Indenture is executed and
delivered pursuant to Section 9.1(a) and Article XI of the Indenture and does
not require the consent of the Securityholders.


SECTION 5. Conditions of Effectiveness. This Second Supplemental Indenture shall
become effective simultaneously with the effectiveness of the Merger, provided,
however, that:


(a)
the Trustee shall have executed a counterpart of this Second Supplemental
Indenture and shall have received one or more counterparts of this Second
Supplemental Indenture executed by the Successor Company and the Company;



(b)
the Trustee shall have received an Officers’ Certificate stating that (i) this
Second Supplemental Indenture complies with the requirements of Article IX of
the Indenture; and (ii) in the opinion of the signers, all conditions precedent,
if any, provided for in the Indenture relating to the Merger and this Second
Supplemental Indenture have been complied with;



(c)
the Trustee shall have received an Opinion of Counsel to the effect that (i) all
conditions precedent provided for in the Indenture relating to the Merger and
this Second Supplemental Indenture have been complied with; (ii) this Second
Supplemental Indenture complies with the requirements of Article IX of the
Indenture and is authorized or permitted by, and conforms to, the terms of
Article IX of the Indenture; (iii) it is proper for the Trustee, under the
provisions of Article IX of the Indenture, to join in the execution of this
Second Supplemental Indenture; and (iv) the Merger and the assumption by the
Successor Company under this Second Supplemental Indenture comply with the
provisions of Article XI of the Indenture; and



(d)
the Successor Company and the Company shall have duly executed and filed with
each of the Secretary of the State of the State of West Virginia and the
Maryland Department of Assessments and Taxation articles of merger in connection
with the Merger.



SECTION 6. Reference to the Indenture.


(a)
Upon the effectiveness of this Second Supplemental Indenture, each reference in
the Indenture to “this Indenture,” “hereunder,” “herein” or words of like import
shall mean and be a reference to the Indenture, as affected, amended and
supplemented hereby.



(b)
Upon the effectiveness of this Second Supplemental Indenture, each reference in
the Debentures to the Indenture including each term defined by reference to the
Indenture shall mean and be a reference to the Indenture or such term, as the
case may be, as affected, amended and supplemented hereby.



(c)
The Indenture, as amended and supplemented hereby shall remain in full force and
effect and is hereby ratified and confirmed.



SECTION 7. Execution in Counterparts. This Second Supplemental Indenture may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of





--------------------------------------------------------------------------------





which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.


SECTION 8. Governing Law; Binding Effect. This Second Supplemental Indenture
shall be governed by and construed in accordance with the laws of the State of
New York and shall be binding upon the parties hereto and their respective
successors and assigns.


SECTION 9. The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Second
Supplemental Indenture or the due execution thereof by the Company or the
Successor Company. The recitals of fact contained herein shall be taken as the
statements solely of the Company or the Successor Company, and the Trustee
assumes no responsibility for the correctness thereof.


[Signatures on following page]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the day and year first written above.








POAGE BANKSHARES, INC.




By:    /s/ Bruce VanHorn            
Name: Bruce VanHorn
Title: President and CEO






CITY HOLDING COMPANY




By:    /s/ Charles R. Hageboeck        
Name: Charles R. Hageboeck
Title: President and CEO






WILMINGTON TRUST COMPANY, not in its individual capacity, but solely as Trustee


By:    /s/ Michael H. Wass            
Name:    Michael H. Wass
Title:    Vice President





